DETAILED ACTION
This action is in response to the amendments filed on Dec. 1st, 2021. A summary of this action:
Claims 1, 3-20 have been presented for examination.
Claims 1, 4-5, 10, 11, 16, and 19 have been amended
Claim 2 has been cancelled
Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without significantly more. 
Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppliCad, “Roof Wizard”, “Learning Guide”, April 14th, 2016, Document Version v8.1, accessed via the AppliCad Website in further view of Kaplan et al., US 2020/0142863. 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the drawings objections
	In light of the amendments to the drawings, the objection to the drawings is withdrawn.

Regarding the claim objections
	In light of the applicant’s amendments, the claim objections are withdrawn. 

Regarding the § 101 Rejection
The rejection is maintained.

Applicant submits (Remarks, page 8): “Similar to the claims in McRO that were directed to allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" utilizing rules that previously could only be produced by human animators utilizing subjective determinations, independent claims 1, 10, and 16 recite systems and methods of using rules for generating repeatable and accurate roofing estimates, irrespective of the roof estimator's subjective determinations that vary based on the experience of the roof estimator”
Examiner’s response: This is not persuasive.
	See MPEP § 2106.05(a): “The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101...The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101.”
	The applicant’s argument equates McRo to the present case. It is not.

	Nor is there any recitation of “roofing estimates” in the claims, as the applicant argues, let alone a method of performing roofing estimates that would amount to significantly more than a mental process. 
	The claimed invention recites an abstract idea without significantly more.

Applicant submits (Remarks, page 10): “Much like in McRO, claims 1, 10, and 16 recite a technical solution and improvement, in this case by using rules for generating repeatable and accurate roofing estimates, irrespective of the roof estimator's subjective determinations that vary based on the experience of the roof estimator” 

Examiner’s response: This is not persuasive. See above, and include seeing MPEP § 2106.05(a): “The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101

Applicant submits (Remarks, page 10): “Unlike conventional computer-based systems that can vary based on the experience of the roof estimator and the roof estimator's subjective determinations, claim 1 recites an automated calculation based on rules (e.g., job data file and 3D roof model) to calculate a roof estimate that is repeatable and accurate irrespective of the complexity of the roof shape”
Examiner’s response: This is not persuasive. See above.
	In addition, see MPEP § 716.01(c): The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) – the applicant’s arguments make no mention of the specification, nor do the claims recite “calculate a roof estimated”, nor do they recite “rules” – this argument is merely an argument of counsel for un-recited limitations without supporting evidence. 

Applicant submits (Remarks, page 10): “The technical problem of the varying accuracy and limited repeatability of conventional computer-based systems and methods for manually calculating roof take-off and estimations is solved, as recited in claim 10,” 

	Examiner’s response: This is not persuasive - see above, this is not recited in the claims. Nor is this persuasive, as the applicant has not provided any portion of the specification for consideration. 

Applicant submits (Remarks, page 11): “The technical problem of the varying accuracy and limited repeatability of conventional computer-based systems and methods for manually calculating roof take-off and estimations is solved, as recited in claim 16,”

Examiner’s response: This is not persuasive - see above, this is not recited in the claims. Nor is this persuasive, as the applicant has not provided any portion of the specification for consideration. 

Applicant submits (Remarks, page 11): “...In the specification, the systems underlying such calendars lack the technical capability to prioritize and dynamically display available appointment information....” 

Examiner’s response: This is not persuasive.
First: the Examiner infers that “calendars” is a typographical error and was intended to recite calculations.
	Next: See MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.“
The argument, and ¶ 2 in the specification are not persuasive. Instead, ¶ 2 merely states in a general conclusory manner the benefit from applying a generic computer as a tool to perform the mental process. 
	In addition to this: the claim does not require any “complexity” in the roof, e.g. the claim encompasses applying the claimed invention to the roof of a small, simple shed, or a doghouse.
	Furthermore, even if the claim were somehow limited to a particular complexity of roof, this would merely be an insignificant extra-solution activity - see MPEP § 2106.05(g) “Selecting a particular data source or type of data to be manipulated”

Applicant submits (Remarks, page 11): “The claimed systems and methods, through specific elements and steps, enable a computing device automate the calculation of roofing estimates based on a job requirement, so that the outcomes are repeatable and accurate irrespective of the complexity of the roof shape.” 

Examiner’s response: This is not persuasive. See above.
	Also see MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI 
	To clarify: applying a generic computer to automate a mental process does not amount significantly more, nor does it meaningfully integrate a practical application into the abstract idea. The benefits from the use of a computer, e.g. “improved speed or efficiency” as per the MPEP, or as per the argument “so that the outcomes are repeatable and accurate irrespective of the complexity of the roof shape” is merely the benefit of applying the abstract idea on a computer – this does not integrate a judicial exception into a practical application or provide an inventive concept.

Applicant submits (Remarks, page 12): “Examiner argues that the limitations of the claims can be performed by the human mind using their mind and a pen and paper. (Office Action, p. 5). Applicant respectfully disagrees. Three-dimensional (3D) models are representations of an object in three dimensions using software by manipulating vectors, vertices, edges, polygons, and faces, which is intrinsically tied to computer technology and does not have an analog equivalent. The automated systems and method of calculating roofing estimates based on a job requirement and the 3D model, so that the outcomes are repeatable and accurate irrespective of the experience of the roof estimator is also intrinsically tied to computer technology. Therefore, claims 1, 10, and 16 are not abstract ideas”
Examiner’s response: This is not persuasive.
This is not persuasive. See above, and furthermore the independent claims make no mention of “using software by manipulating vectors, vertices, edges, polygons, and faces” as argued, but instead, as per claim 1, recites: “generate a three-dimensional (3D) roof model”.
	Furthermore: see ¶ 39 of the instant specification which recites: “Turning to FIG. 5, shown is an exemplary 3D roof model.” – see figure 5. A person would have readily been able to make such a drawing, e.g. by pen and paper, and a person would have readily been able to envision in their mind such an “exemplary 3D roof model”.

Furthermore: as to this being “intrinsically tied to computer technology“ - see MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more...”

Applicant submits (Remarks, page 13): “...integrate the abstract idea into the practical application of systems and methods of using rules for generating repeatable and accurate roofing estimates, irrespective of the roof estimator's subjective determinations that vary based on the experience of the roof estimator.”

Examiner’s response: This is not persuasive. See above The claims fail to even recite “using rules”, and the argued for integration is merely the effect of applying an abstract idea on a computer.

Applicant submits (Remarks, page 13): “The additional elements in claims 1, 10, and 16 are not merely instructions to implement the idea and do not merely use a computer to perform the idea; the additional elements improve the functioning of a computer in relation to calculating repeatable and accurate roofing estimates, which prior conventional manual computer-based systems accuracy varied based on the experience of the roof estimator and the roofing estimators subjective experience. Furthermore, claims 1, 20, and 16 recite separating the functionality of the job management service to the client side and the roofing estimate to the server side, thereby improving the responsiveness of user interfaces on the client side, executing functions quicker by limiting the transmission of large 3d model data to the server side, and load balancing, thereby allowing the service side to maximize the number of concurrent user connections to the server side.” 

Examiner’s response: This is not persuasive.
See MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, simply adding a general purpose computer or computer components after the fact to an abstract idea”. 
The claims are not an improvement in the functioning of a computer, instead the claims are merely the application of a variety of generic computer components in their ordinary capacity to the judicial exception. 	
In addition, the applicant again is arguing for an improvement to technology – see the MPEP 2106.05(a): “...the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” – wherein, as per MPEP 716.01(c): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).” The applicant’s arguments for an improvement do not replace nor do they remedy the lack of evidence in the present specification. 
The disclosure fails to provide the sufficient details required, and as discussed above merely “sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)” as per MPEP § 2106.05(a).  

Regarding the § 103 Rejection
In view of the applicant’s amendments, the rejection is withdrawn and a new grounds of rejection is presented below as necessitated by amendment. 

Applicant submits (Remarks, page 14): “The AppliCad Learning Guide and Apple Watch Folder do not teach or render obvious the generation of roofing estimates, as discussed above, that solves the technical problem of the outcome of a roofing estimate varying based on the skill of a roofing estimator manually entering the parameters. (See supra, Section 111.A.2).”

Examiner’s response:  This is not persuasive as this is not recited in the claims, nor does the applicant argue limitations presently claimed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 

Applicant submits (Remarks, page 15): “The AppliCad Learning Guide discloses the manual method for the operator of the software to generate a roofing estimate...As shown above, the AppliCad Learning Guide notes that "the effective utilization of the sheets as determined by the blocking method is very dependent upon the skill of the installers, especially on a more complex ”

Examiners response: 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The applicant argues solely against the reference – these arguments do not submit any portion of the claimed invention for consideration.
In addition this argument implies an unexpected result – see MPEP § 716.02(d): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) “
The claims fail to reflect any specific features that would achieve such argued unexpected results, i.e. AppliCad, as cited in the argument by the applicant teaches that the “block layout” is “produced by the software”. 

Applicant submits (Remarks, page 16): “The scripting actions are limited to the local folders on the user's Mac computer...The Apple Watch Folder does not teach or suggest these limitations, because the folders actions are limited to local folders on the user's Mac computer” 

Examiners response: 
This is not persuasive. 
See page 72 of the rejection, which cited ¶ 1 of Apple, which stated: “Many companies set up script servers-dedicated robot machines that watch folders and process detected items...” – the teachings of Apple would have conveyed merely a specific example of one of these “servers”, but as taught by Apple “Many companies” do this by “servers”. 

Applicant submits (Remarks, page 17): “However, the AppliCad Learning Guide does not indicate that the software includes the functionality to be automated by scripts. Rather, the AppliCad Learning Guide discloses the manual steps that an operator uses for conventional computer-based systems for calculating roof take-off and estimations known in the industry.”  

Examiners response: 
This is not persuasive. The rejection was under § 103, not § 102.
	The mere lack of this argued “functionality” does not preclude a rejection under § 103 with a secondary reference, and the Examiner stated in the rejection both 1) an explicit motivation from Apple, and 2) KSR rationale of combining prior art elements according to known methods to yield predictable results.

Applicant submits (Remarks, page 17): “The AppliCad Learning Guide and Apple Watch Folder are directed to various disparate software functionality and do not provide any teaching or suggestion that would motivate one of ordinary skill in the art to combine them. Further, any such combination would not produce the system of claim 1, device of claim 10, or the method of claim 16, because the AppliCad Learning Guide is directed to a manual software process. The MPEP cautions against impermissible hindsight based on an applicant's disclosure. MPEP 2142. Rather, a conclusion of obviousness "must be reached on the basis of the facts gleaned from the prior art. MPEP 2142. Here, the prior art references do not support such a conclusion.”

Examiners response: 
	This argument is not persuasive. The applicant’s allegation that “AppliCad Learning Guide is directed to a manual software process” is not persuasive – this is the user guide to what appears to be a version of the disclosed invention.  The presently claimed invention only has added the below noted limitations to what was previously disclosed by the inventive entity. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. No limitations were pointed out – the applicant’s arguments are merely an attack against the applicant’s own user guide of a version of this presently claimed invention. 

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of an apparatus.
	Claim 10 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

	These claims are not entirely parallel claims, as such each shall be treated individually below. 

Claim 1, and the dependents thereof, Step 2 Analysis
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	 for automatically generating cut lists and panel layouts for ... materials 
... generate a three-dimensional (3D) ... model from the at least 15one roof data file, and automatically generate cut lists and panel layouts utilizing the at least one job data file and the 3D ... model;
	and a report generator configured to generate a report of the cut lists and panel layouts. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including instructions  similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” and also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	A computer system...
	5a user terminal;
a remote server configured to communicate with the user terminal through a network;
	a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
	a ... generation engine configured to automatically register the arrival of the at least one job data file to the user directory,
	...
wherein the user terminal comprises memory and the user terminal is configured to store and execute the job management service in the memory; and
wherein the roof generation engine is stored on the remote server.

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;


In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
a ... generation engine configured to automatically register the arrival of the at least one job data file to the user directory
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including instructions  similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” and also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
	A computer system...
	5a user terminal;
a remote server configured to communicate with the user terminal through a network;
	a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
	a ... generation engine configured to automatically register the arrival of the at least one job data file to the user directory,
	...
wherein the user terminal comprises memory and the user terminal is configured to store and execute the job management service in the memory; and
wherein the roof generation engine is stored on the remote server.

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry;
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file in an active watch folder;


In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move the at least one job data file to a user directory;
a ... generation engine configured to automatically register the arrival of the at least one job data file to the user directory
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 3 recites an addition step in the mental process, in addition this is also considered as an insignificant extra-solution activity as an insignificant application
Claim 4 recites another step in the mental process, e.g. opening up a template/form and populating the template, e.g. a form, based on “variables”, e.g. text boxes, in the template 
Claim 5 is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) – 
Claim 6 merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) 
Claim 7 merely recites another step in the mental process
Claim 8 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 
Claim 9 merely recites an additional step in the mental process, e.g. dimensions of the “structure” 

The claimed invention recites a mental process without significantly more.

Claim 10, and the dependents thereof, Step 2 Analysis
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 10 is:
	to perform a method for automatically 5generating cut lists and panel layouts for ...materials...
generating a three-dimensional (3D) roof model from the at least one ... data file;
automatically generating cut lists and panel layouts from a ... generation engine...;
	15automatically generating a report based on the cut lists and panel layouts;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including instructions similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 and also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method
	...a job management service through a network;
	storing the at least one job data file and the at least one roof data file on an active watch folder;
	10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user director;
	automatically registering the arrival of the at least one job data file to the user directory
...stored a remote server...
and automatically transferring the report to the job management service. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service through a network;
	storing the at least one job data file and the at least one roof data file on an active watch folder;

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
and automatically transferring the report to the job management service. 

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user directory;
automatically registering the arrival of the at least one job data file to the user directory 
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including instructions  similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” and also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method
	...a job management service through a network;
storing the at least one job data file and the at least one roof data file on an active watch folder;
	10automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user director;
	automatically registering the arrival of the at least one job data file to the user directory
...stored a remote server...
and automatically transferring the report to the job management service. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service through a network;
	storing the at least one job data file and the at least one roof data file on an active watch folder;

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
and automatically transferring the report to the job management service. 

In addition, The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to a user directory;
automatically registering the arrival of the at least one job data file to the user directory 
To clarify, these limitations merely selecting the location of where the data source is, i.e. selecting a particular data of the “job data file” in the “user directory”. 

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 11 recites another step in the mental process, e.g. opening up a template/form and populating the template, e.g. a form, based on “variables”, e.g. text boxes, in the template 
Claim 12 merely recites another step in the mental process  in addition this is also considered as an insignificant extra-solution activity as an insignificant application
Claim 13 merely recites another step in the mental process
Claim 14 merely recites another step in the mental process
Claim 15 merely recites another step in the mental process

The claimed invention recites a mental process without significantly more.

Claim 16, and the dependents thereof, Step 2 Analysis
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:
	17Atty. Docket: 42385.50004 Customer #78340 a ... generation engine configured to automatically generate a three-dimensional (3D) ... model from at least one ... data file;
	and a report generator configured to generate a report comprising cut lists and panel layouts generated by the ... generation engine. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including instructions  similar to “ii. Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);” and also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
A system comprising:
	at least one user terminal configured to execute a job management service in a local 6Serial No. 16/714,940Reply to Office Action Dated: September 01, 2021 memory;
	a server-side software-defined storage media file system comprising at least one active watch folder;
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service through a network;


	...roofing ...
	...roof...

In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
and also similar to: “v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); and “, as discussed in MPEP § 2106.05(f):
A system comprising:
	at least one user terminal configured to execute a job management service in a local 6Serial No. 16/714,940Reply to Office Action Dated: September 01, 2021 memory;
	a server-side software-defined storage media file system comprising at least one active watch folder;
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service through a network;

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
	...roofing ...
	...roof...

In addition, the following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service;

The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 17 recites another step in the mental process, in addition this is also considered as an insignificant extra-solution activity of an insignificant application, and in addition this is also considered a well-understood, routine, and conventional activity, e.g. “Electronic Recordkeeping” as per the MPEP § 2106.05(d)
Claim 18 merely recites another step in the mental process  in addition this is also considered as an insignificant extra-solution activity as an insignificant application
Claim 19 recites another step in the mental process, e.g. opening up a template/form and populating the template, e.g. a form, based on “variables”, e.g. text boxes, in the template
Claim 20 merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) – in addition this is also considered insignificant extra-solution activity, i.e. an insignificant application

The claimed invention recites a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AppliCad, “Roof Wizard”, “Learning Guide”, April 14th, 2016, Document Version v8.1, accessed via the AppliCad Website in further view of Kaplan et al., US 2020/0142863. 

Regarding Claim 1
AppliCad teaches:
A computer system for automatically generating cut lists and panel layouts for roofing materials comprising: (AppliCad, see § 1 on page 11 – this is a user guide for a “software package for roof design and estimation called Roof Wizard,”)
	a user terminal; (AppliCad, as cited above and below is a computer-implemented “software package” which includes a user terminal [e.g., the computer, the display, etc.])
	a job management service configured to define at least one job data file and access at least one roof data file defining a roof geometry; (AppliCad, page 18: “Save Your Job To save your job select File > Save from the Main menu. The following dialog box will be displayed.” and see the screenshot for an example of a job management service – the screenshot shows a GUI for “Select Database and Model to write” wherein this stores the “job” data file and the roof data file [e.g., see the “Model Name” portion of the GUI] – the screenshot shows also a 3D version of the newly stored [i.e., just saved/received] roof model data file “Exercise 1” in the “Training.dab” job file)
	a software-defined storage media file system that stores the at least one job data file and at the least one roof data file (AppliCad, see page 18 as cited above – this shows a software-defined storage media file system for storing the data, i.e. see the screen capture as described above for the GUI for using the file system)
...the at least one job data file to a user directory; (AppliCad, see page 18 – the file is saved to the “AppliCad_User” “Directories” as per the screen capture, i.e. this uses a file in a “User” directory) 
	...generate a three-dimensional (3D) roof model from the at least one roof data file, and automatically generate cut lists and panel layouts utilizing the at least one job data file and the 3D roof model; (AppliCad, see page 18 for the screen capture – this shows an example 3D roof model from the “Exercise 1” roof model data file – to clarify: see the introduction on page 11: “The Roof Wizard software is integrated with a full function 3D CAD (Computer Aided Design) modelling system and takes advantage of the powerful 3D capabilities.” and further see page 133 “The foundation of the AppliCad Roof Wizard software is based upon the creation of accurate roof geometry – i.e. the roof geometry must first be correctly modelled in 3D space. It is from this 3D definition of the roof that the roof areas and quantities are extracted”
as to the cut lists/panel layouts– page 133: “After the roof geometry has been created, the roof cover material must be selected*.This is done by selecting the material to be used from a list of user defined materials be it tile, shingle slate or metal. The program automatically accounts for other associated and required fixtures, fittings and accessories. You may also select the type of flashings you want to use... After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports.”, then see page 83: “Each method of determining the cut list and sheet placement has advantages and disadvantages, especially as regards waste optimization...”, e.g. page 88 –see the figure at the top for the button “Generate Panel Layout” and page 87 for the “Panel Cutting List Summary” wherein page 93 shows a second example of this feature wherein this is described in part as “The cutting list is displayed with [total] number of panels of each length required...This list is also used to create a cutting details report that matches the panel layout drawing.”)
and a report generator configured to generate a report of the cut lists and panel layouts, (AppliCad, page 133 “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports”, e.g. page 215: “This list is also used to create a cutting details report that matches the panel layout drawing.  these are standard report options.”, for more clarity see page 229 which describes the “The Reporting/Costing Command”)
wherein the user terminal comprises memory and the user terminal is configured to store and execute the job management service in the memory; (AppliCad, see page 147 – “When you have finished and are happy with the roof, you can save the job File/Save As”, see page 18 for the “Save Your Job” – the screen shot is reproduced above, i.e. this is a “database” which stores the “job” data files including the roof data file and the job data file- this GUI as shown is an example of a job management service, i.e. “Select Database and Model To Write” as per the title of the GUI, and page 19 clarifies “Type in your project or customer name in space under File Name and the job name in the space under Model Name , then select [OK].” – i.e., this is an example of the job management service being stored/executed at the user terminal)

AppliCad does not explicitly teach:
a remote server configured to communicate with the user terminal through a network; 
... in an active watch folder; 
an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move ...
a roof generation engine configured to automatically register the arrival of the at least one job data file to the user directory, 
	and wherein the roof generation engine is stored on the remote server. 

Kaplan teaches: 
	a remote server configured to communicate with the user terminal through a network; (Kaplan, see figure 10 – this teaches a system in which there is a “Client Device” # 150 [example of a user terminal] coupled to a “Content management system”  # 110 [example of a software-defined storage media file system] which coupled to a “Third Party Cloud Service”  # 302 [example of a remote server]– and then see ¶ 142: “In some examples, the cloud-based applications or editors can be web-based applications provided by the cloud services ( e.g., 302 [see fig. 10], 304, 306, 170) for creating and interacting with respective types of cloud-based and/or cloud backed content items....” - AppliCad taken in view of Kaplan would  have rendered obvious using the roof generation engine of AppliCad as the “Third party Cloud Service” # 302 because as per ¶¶ 36-37 of Kaplan this would have enabled the use of “Cloud storage systems [which] allow users to store and access content items [e.g., the job data files and roof data files] across multiple devices.” such as where “Content items may be shared with multiple users, edited, deleted, added, renamed, moved and/or otherwise accessed or manipulated.”)
... in an active watch folder; (Kaplan, figure 10 and ¶¶ 265 – 268: “In flow 1000, when client device 150 executes operation 1002 resulting in changes to the content and/or metadata of smart pointer 504 and/or canonical content item 520 (and thus the content and/or metadata grouping content items together with different behaviors, such as folders, zip files, playlists, albums, etc.”)
	an operations module service configured to automatically register the arrival of the at least one job data file in the active watch folder, and move ... (Kaplan, ¶ 267 – “Operation 1002 can include any file system operation executed at client device 150 on content or metadata associated with smart pointer 504 and/or canonical content item 520 (and thus third-party cloud service content item 502A and/or 502B). Non-limiting examples of operation 1002 include a rename operation, a copy operation, a delete operation, an edit or write operation, a restore operation, an operation for reverting to a previous version of content, etc.” – these are examples of registering the arrival of the content/file in the active watch folder of the content management system – then ¶ 266: “Content management system 110 can receive updates 1006 and send them to third-party cloud service 302 [e.g., to the user directory in AppliCad as deployed, in combination with Kaplan, to the cloud – see AppliCad page 18 as cited above]. Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006.”)
a roof generation engine configured to automatically register the arrival of the at least one job data file to the user directory, (Kaplan, figure 10 and ¶ 266: “Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006.”)
	and wherein the roof generation engine is stored on the remote server. (Kaplan, fig. 10 as cited above, for the “Third-Party Cloud Service” – wherein it would have been obvious as taken in combination for this to have been the roof generation engine for the rationale stated above)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AppliCad on “Roof Wizard” (AppliCad, section 1) with the teachings from Kaplan on “Systems and methods for integrating cloud-based and cloud-backed content items with a content management system (CSM) are provided.” (Kaplan, abstract) The motivation to combine would have been that “Cloud storage systems allow users to store and access content items across multiple devices....Content items 


Regarding Claim 3
AppliCad teaches:
	The computer system of claim 1, wherein the job management service is configured to perform a verification of the at least one roof data file for a three-dimensional (3D) structure and generate a notification to the user terminal. (AppliCad, page 96 – “Select Verify from the Insulation menu if you wish to check what type of insulation has been applied.”, page 153 “It is useful to verify what the verandah may look like before inserting it - click Preview and you will see the verandah displayed on the screen. If you need to refine any measurements, make the change and preview again. Things to check in the preview are the start and end preparation, as selecting the correct treatment ensures that the right material will be applied when you get to that stage. If they are not correct, change the setting and select preview again.”, page 221: ‘Having finished defining the various roof cover materials, it would be useful to Save the job at this point. From the pulldown menu select File Save, and type in the project or customer name and add the job name, then select [OK]. Ensure that Preview is checked so that the preview picture is displayed next time you go looking for this job.”, page 229: “The data files must be checked and modified to suit the materials and costs etc. that are used by your company. They must also be maintained as prices may change from time to time. Editing these files is dealt with in a later section of the manual. There are two types of labour pricing files for each roof these are all various examples of this present claim’s verification step and the notification to the user)

5Regarding Claim 4
AppliCad teaches:
The computer system of claim 1, wherein the report generator automatically generates a report by opening a template and populating the template based on a plurality of key text string variables embedded in the template. (AppliCad, page 113: “The standard template is used unless you have modified or created your own templates. Refer to that section later in this manual for details about how you create and edit report or drawing templates.” and see the figure which shows a list of “Available Printing Templates” and further clarifies “At this point the software will retrieve the drawing of the roof and insert the relevant information in accordance with the information set up in Job Info e.g. site address etc. and any other information that you may have specified to appear on the report or drawing by way of key text strings. This process will be visible on the screen.”

Regarding Claim 5
AppliCad teaches:
	The computer system of claim 4, wherein the template comprises a word Processor template 10file. (AppliCad, page 242: “Notice you can export this information to a .csv format asci file so that the information may be used in an external third party program such as Microsoft Excel.”, also see page 145 “Notice also that you can export this information to a .csv (Comma and then see page 9 –“Word” is one of the example “third party programs” – in other words, 1) Excel templates may be used – this is an example of a word processing program, and 2) it would have been obvious to export to Microsoft “Word” as well, and 3) the pertinent prior art cited below includes a “video clips on our YouTube” (page 11 of the user guide) which shows that in 2013 “Using Word Templates for Output” [title of video] was one of the methods already part of the system, i.e. this feature is part of the “AppliCad” Roof Wizard)  


Regarding Claim 6
AppliCad, as taken in combination with Kaplan teaches: 
	The computer system of claim 1, wherein the operations module service is configured to automatically move a generated report to the active watch folder, and wherein the job management service is configured to register the arrival of the generated report in the active watch folder and generate a notification to the user terminal to retrieve the generated report. (AppliCad, page 13, second to last paragraph: “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports” and see the figure on this page for the button “Report”, i.e. AppliCad includes a method of generating reports
rd party cloud service, AppliCad, receives inputs for generating the report, then “updates” the watch folder in the content storage service wherein this would have included the generated report
	as to the notification – Kaplan, ¶ 111: “User notification service 186 may be configured to notify users of each of client devices 150 of information related to the state and/or contents of the collaboration content item...In various embodiments, user notification service 186 provides notifications about changes to client devices 150. For example, user notification service 186 may notify users whether a collaboration content item has been created [e.g., the report] for an event [e.g., request to generate the report]”

Regarding Claim 7
AppliCad teaches:
	The computer system of claim 1, wherein the job data file comprises a material definition and the roof generation engine applies the material definition to generate a representation of materials on the 3D roof model and calculate a quantity of the material definition. (AppliCad, as cited above, also see page 110 for another example “Quote” wherein the “Description” includes the materials used to generate the 3D roof model and shows the “Qty”, i.e. quantity as part of the quote, see page 223 and the tables therein which provides an shows the panel layout with various materials used, and see page 216 “A further option with the Gen-Panels Method, is to select Linear Nesting, at the bottom of the Estimate menu. This method has been devised to reduce waste on a complex hip and valley roof and to create a material parts list that may be sent directly to the roll forming machine. It was developed for a machine that will also pre-cut the sheets to the required angle for that roof shape. It will also tally the sheets. This method is an advanced development of Gen-Panels where the software takes each sheet and compares it with every other sheet on the roof to see if their ends can match up. It takes account of the seam side and produces a new cut list where one cut yields two sheets thus optimizing the sheet lengths giving the absolute minimum wastage. An output file is also produced, called a Piece Coordinate File (PCF) which may be used to program a sheet angle cut machine to pre-cut all the roof sheets.”)

Regarding Claim 8
AppliCad teaches:
	The computer system of claim 7, wherein the material definition comprises formed sheet metal. (AppliCad, page 79 teaches a command for “metal Roofing” and see the figure for the “Select Roof Material” on this page that shows the various types of formed sheet metal that are used in this example)

Regarding Claim 9

	The computer system of claim 1, wherein the at the least one roof data file comprises a plurality of vectors defining a three-dimensional (3D) structure. (AppliCad, page 114 – “We will use Track-Walls to input a wall outline as this will be the most usual method of outline definition. Imagine we have received a job to cost via the fax. The drawing is fully dimensioned.
Select Track-Walls . A horizontal and vertical line will appear on the screen forming a cross. The intersection of these two lines is the point used for plotting or locating various points. At the bottom of the screen in the prompt area, it will ask you to Locate start point. This works in the same way as when using our roofing software”, e.g. see page 119 for a 2D and 3D view wherein this comprises vectors that define it [i.e. the vectors that form the 3D coordinates and placement of the walls on those coordinates], see page 122 for another example, see page 125 for an example input to the file for an “opening”, e.g. a “door” which shows the door is defined by elements a vector comprising “Width” and “height” along with “Distance Along Wall”)

Regarding Claim 10.
AppliCad teaches:
	A non-transitory computer-readable storage device storing computer executable instructions that when executed by a computer controls the computer to perform a method for automatically generating cut lists and panel layouts for roofing materials, the method comprising: (AppliCad, see § 1 on page 11 – this is a user guide for a “software package for roof design and estimation called Roof Wizard,”)
receiving at least one job data file and at least one roof data file defining the geometry of a roof (AppliCad, page 18: “Save Your Job To save your job select File > Save from the Main menu. The following dialog box will be displayed.” and see the screenshot for an example of a job management service – the screenshot shows a GUI for “Select Database and Model to write” wherein this stores the “job” data file and the roof data file [e.g., see the “Model Name” portion of the GUI] – the screenshot shows also a 3D version of the newly stored [i.e., just saved/received] roof model data file “Exercise 1” in the “Training.dab” job file)  
	storing the at least one job data file and the at least one roof data file... [in] a user directory; (AppliCad, see page 18 as cited above – this shows a software-defined storage media file system for storing the data, i.e. see the screen capture as described above for the GUI for using the file system – wherein the file is saved to the “AppliCad_User” “Directories” as per the screen capture, i.e. this uses a file in a “User” directory)
	...and generating a three-dimensional (3D) roof model from the at least one roof data file; (AppliCad, see page 18 for the screen capture – this shows an example 3D roof model from the “Exercise 1” roof model data file – to clarify: see the introduction on page 11: “The Roof Wizard software is integrated with a full function 3D CAD (Computer Aided Design) modelling system and takes advantage of the powerful 3D capabilities.” and further see page 133 “The foundation of the AppliCad Roof Wizard software is based upon the creation of accurate roof geometry – i.e. the roof geometry must first be correctly modelled in 3D space. It is from this 3D definition of the roof that the roof areas and quantities are extracted”
	automatically generating cut lists and panel layouts from a roof generation engine ... (AppliCad, page 133: “After the roof geometry has been created, the roof cover material must  creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports.”, then see page 83: “Each method of determining the cut list and sheet placement has advantages and disadvantages, especially as regards waste optimization...”, e.g. page 88 –see the figure at the top for the button “Generate Panel Layout” and page 87 for the “Panel Cutting List Summary” wherein page 93 shows a second example of this feature wherein this is described in part as “The cutting list is displayed with [total] number of panels of each length required...This list is also used to create a cutting details report that matches the panel layout drawing.”)
	automatically generating a report based on the cut lists and panel layouts;(AppliCad, page 133 “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports”, e.g. page 215: “This list is also used to create a cutting details report that matches the panel layout drawing.  these are standard report options.”, for more clarity see page 229 which describes the “The Reporting/Costing Command”)
	
AppliCad does not explicitly teach:
... from a job management service through a network;
...on an active watch folder;
automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to ...
automatically registering the arrival of the at least one job data file to the user directory ...
...[the roof generation engine] stored on a remote server;
and automatically transferring the report to the job management service. 

Kaplan teaches: 
... from a job management service through a network; (Kaplan, see figure 10 – this teaches a system in which there is a “Client Device” # 150 coupled to a “Content management system”  # 110 [e.g., for storing data from the job management service through a network] which coupled to a “Third Party Cloud Service”  # 302 [example of a remote server] – and then see ¶ 142: “In some examples, the cloud-based applications or editors can be web-based applications provided by the cloud services ( e.g., 302 [see fig. 10], 304, 306, 170) for creating and interacting with respective types of cloud-based and/or cloud backed content items....”  - AppliCad taken in view of Kaplan would  have rendered obvious using the roof generation engine of AppliCad as the “Third party Cloud Service” # 302 because as per ¶¶ 36-37 of Kaplan this would have enabled the use of “Cloud storage systems [which] allow users to store [e.g., users inputting the data files through a network] and access content items [e.g., the job data files and roof data files] across multiple devices.” such as where “Content items may be shared with multiple users, edited, deleted, added, renamed, moved and/or otherwise accessed or manipulated.”)
...on an active watch folder;(Kaplan, figure 10 and ¶¶ 265 – 268: “In flow 1000, when client device 150 executes operation 1002 resulting in changes to the content and/or metadata of smart pointer 504 and/or canonical content item 520 (and thus the content and/or metadata in third-party cloud service content item 502A and/or 502B), it can send updates 1006 identifying such changes to content management system 110. Content management system 110 can receive updates 1006 and send them to third-party cloud service 302. Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006.”  - this is an example of an active watch folder as the content management system is watching for “changes”/”updates” to the “content items” – as to this including a folder, ¶ 43: “A content item can also include collections or other mechanisms for grouping content items together with different behaviors, such as folders, zip files, playlists, albums, etc.”)
automatically registering the storage of the at least one job data file in the active watch folder and moving the at least one job data file to ...(Kaplan, ¶ 267 – “Operation 1002 can include any file system operation executed at client device 150 on content or metadata associated with smart pointer 504 and/or canonical content item 520 (and thus third-party cloud service content item 502A and/or 502B). Non-limiting examples of operation 1002 include a rename operation, a copy operation, a delete operation, an edit or write operation, a restore operation, an operation for reverting to a previous version of content, etc.” – these are examples of registering the arrival of the content/file in the active watch folder of the content management system – then ¶ 266: “Content management system 110 can receive updates 1006 and send them to third-party cloud service 302 [e.g., to the user directory in AppliCad as deployed, in combination with Kaplan, to the cloud – see AppliCad page 18 as cited above]. Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006.”)
automatically registering the arrival of the at least one job data file to the user directory ... (Kaplan, figure 10 and ¶ 266: “Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006.”)
...[the roof generation engine] stored on a remote server; (Kaplan, fig. 10 as cited above, for the “Third-Party Cloud Service” – wherein it would have been obvious as taken in combination for this to have been the roof generation engine for the rationale stated above)
and automatically transferring the report to the job management service. (AppliCad, page 13, second to last paragraph: “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports” and see the figure on this page for the button “Report”, i.e. AppliCad includes a method of generating reports
	as to transferring this: ¶ 266 of Kaplan: “Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service rd party cloud service, AppliCad, receives inputs for generating the report, then “updates” the watch folder in the content storage service wherein this would have included the generated report


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AppliCad on “Roof Wizard” (AppliCad, section 1) with the teachings from Kaplan on “Systems and methods for integrating cloud-based and cloud-backed content items with a content management system (CSM) are provided.” (Kaplan, abstract) The motivation to combine would have been that “Cloud storage systems allow users to store and access content items across multiple devices....Content items may be shared with multiple users, edited, deleted, added, renamed, moved and/or otherwise accessed or manipulated.” (Kaplan, ¶ 36)

Regarding Claim 11.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 10, wherein automatically generating a report based on the cut lists and panel layouts, comprises opening a template and populating the template based on a plurality of key text string variables embedded in the template. (AppliCad, page 113: “The standard template is used unless you have modified or created your own templates. Refer to that section later in this manual for key text strings. This process will be visible on the screen.”)

Regarding Claim 12.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 10, wherein receiving at least one job data file and at least one roof data file defining the geometry of a roof from a job management service, comprises verifying that the at least one roof data file comprises a three- dimensional (3D) structure. (AppliCad, page 221:  page 221: ‘Having finished defining the various roof cover materials, it would be useful to Save the job at this point. From the pulldown menu select File Save, and type in the project or customer name and add the job name, then select [OK]. Ensure that Preview is checked so that the preview picture is displayed next time you go looking for this job.”, page 229: “The data files must be checked and modified to suit the materials and costs etc. that are used by your company. They must also be maintained as prices may change from time to time. Editing these files is dealt with in a later section of the manual. There are two types of labour pricing files for each roof category of tile or metal – Metal pay or Metal Rates (Tile pay or Tile Rates).”, i.e. these are both examples of verifying the file comprises a 3D structure by the “Preview” [it would have been obvious to use this feature 

Regarding Claim 13.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 10, wherein automatically generating cut lists and panel layouts from a roof generation engine, comprises generating a representation of materials on the 3D roof model and calculating a quantity of the material. (AppliCad, as cited above, also see page 110 for another example “Quote” wherein the “Description” includes the materials used to generate the 3D roof model and shows the “Qty”, i.e. quantity as part of the quote, see page 223 and the tables therein which provides an example “Exercise” of adding new “material descriptions” for use and provides a table of the materials, and see the above reproduced figures from page 214 which shows the panel layout with various materials used, and see page 216 “A further option with the Gen-Panels Method, is to select Linear Nesting, at the bottom of the Estimate menu. This method has been devised to reduce waste on a complex hip and valley roof and to create a material parts list that may be sent directly to the roll forming machine. It was developed for a machine that will also pre-cut the sheets to the required angle for that roof shape. It will also tally the sheets. This method is an advanced development of Gen-Panels where the software takes each sheet and compares it with every other sheet on the roof to see if their ends can match up. It takes account of the seam side and produces a new cut list where one cut yields two sheets thus optimizing the 
10

Regarding Claim 14.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 11, the method further comprising, generating accessory lists from a roof generation engine. (AppliCad, § 1 ¶ 4 “The purpose of this document is to provide an over-view of the Roof Wizard functions for estimating roofing, cladding, trim, accessories, insulation and underlay.”, page 13 “After the roof geometry has been created, the roof cover material must be selected*.This is done by selecting the material to be used from a list of user defined materials be it tile, shingle slate or metal. The program automatically accounts for other associated and required fixtures, fittings and accessories. You may also select the type of flashings you want to use.”, page 62 “You can define the estimation method for each flashing in the Set-Up > Flashings menu (refer to the Reference Manual or setup guide). This ensures that the flashing items and their associated accessories such as end caps, splice plates and brackets etc. will be correctly quantified.”, page 68: “Note that the Accessories as defined for each flashing category will be listed below the trim list. The list depends entirely on what was previously defined and care must be used to ensure that the accessories have been correctly associated”, see page 75, and see the other portions – in other words the system includes generating an “accessories list”, e.g. page 78’s screenshot, see page 190 “Note that the Accessories as previously defined for each flashing category will be listed below the trim list.” and further includes reporting the list to the user, i.e. this is “below the trim list” presented to the user)

Regarding Claim 15.
AppliCad teaches:
	The non-transitory computer-readable storage device of claim 14, the method further comprising, generating a report based on the accessory list. (AppliCad, § 1 ¶ 4 “The purpose of this document is to provide an over-view of the Roof Wizard functions for estimating roofing, cladding, trim, accessories, insulation and underlay.”, page 13 “After the roof geometry has been created, the roof cover material must be selected*.This is done by selecting the material to be used from a list of user defined materials be it tile, shingle slate or metal. The program automatically accounts for other associated and required fixtures, fittings and accessories. You may also select the type of flashings you want to use.”, page 62 “You can define the estimation method for each flashing in the Set-Up > Flashings menu (refer to the Reference Manual or setup guide). This ensures that the flashing items and their associated accessories such as end caps, splice plates and brackets etc. will be correctly quantified.”, page 68: “Note that the Accessories as defined for each flashing category will be listed below the trim list. The list depends entirely on what was previously defined and care must be used to ensure that the accessories have been correctly associated”, see page 75, and see the other portions – in other words the system includes generating an “accessories list”, e.g. page 78’s screenshot, see page 190 “Note that the Accessories as previously defined for each flashing category will be listed below the trim list.” and further includes reporting the list to the user, i.e. this is “below the trim list” presented to the user)


Regarding Claim 16.
AppliCad teaches:
	A system comprising: (AppliCad, see § 1 on page 11 – this is a user guide for a “software package for roof design and estimation called Roof Wizard,”)
	at least one user terminal configured to execute a job management service in a local 6Serial No. 16/714,940memory;  (AppliCad, as cited above and below is a computer-implemented “software package” which includes a user terminal [e.g., the computer, the display, etc.] and then see page 18:  page 18: “Save Your Job To save your job select File > Save from the Main menu. The following dialog box will be displayed.” and see the screenshot for an example of a job management service – the screenshot shows a GUI for “Select Database and Model to write” wherein this stores the “job” data file and the roof data file [e.g., see the “Model Name” portion of the GUI] – the screenshot shows also a 3D version of the newly stored [i.e., just saved/received] roof model data file “Exercise 1” in the “Training.dab” job file)
	a roof generation engine configured to automatically generate a three-dimensional (3D) roof model from at least one roof data file;(AppliCad, see page 18 for the screen capture – this shows an example 3D roof model from the “Exercise 1” roof model data file – to clarify: see the introduction on page 11: “The Roof Wizard software is integrated with a full function 3D CAD (Computer Aided Design) modelling system and takes advantage of the powerful 3D  3D definition of the roof that the roof areas and quantities are extracted”)
	and a report generator configured to generate a report comprising cut lists and panel layouts generated by the roof generation engine. (AppliCad, page 133: “After the roof geometry has been created, the roof cover material must be selected*.This is done by selecting the material to be used from a list of user defined materials be it tile, shingle slate or metal. The program automatically accounts for other associated and required fixtures, fittings and accessories. You may also select the type of flashings you want to use... After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports.”, then see page 83: “Each method of determining the cut list and sheet placement has advantages and disadvantages, especially as regards waste optimization...”, e.g. page 88 –see the figure at the top for the button “Generate Panel Layout” and page 87 for the “Panel Cutting List Summary” wherein page 93 shows a second example of this feature wherein this is described in part as “The cutting list is displayed with [total] number of panels of each length required...This list is also used to create a cutting details report that matches the panel layout drawing.”

AppliCad does not explicitly teach:
	a server-side software-defined storage media file system comprising at least one active watch folder;
a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service through a network;

Kaplan teaches:
	a server-side software-defined storage media file system comprising at least one active watch folder;(Kaplan, see figure 10 – this teaches a system in which there is a “Client Device” # 150 [example of a user terminal] coupled to a “Content management system”  # 110 [example of a server-side software-defined storage media file system] which coupled to a “Third Party Cloud Service”  # 302 [example of a server-side operations module]– and then see ¶ 142: “In some examples, the cloud-based applications or editors can be web-based applications provided by the cloud services ( e.g., 302 [see fig. 10], 304, 306, 170) for creating and interacting with respective types of cloud-based and/or cloud backed content items....” - AppliCad taken in view of Kaplan would  have rendered obvious using the roof generation engine of AppliCad as the “Third party Cloud Service” # 302 because as per ¶¶ 36-37 of Kaplan this would have enabled the use of “Cloud storage systems [which] allow users to store and access content items [e.g., the job data files and roof data files] across multiple devices.” such as where “Content items may be shared with multiple users, edited, deleted, added, renamed, moved and/or otherwise accessed or manipulated.”
as to the watch folder: figure 10 and ¶¶ 265 – 268: “In flow 1000, when client device 150 executes operation 1002 resulting in changes to the content and/or metadata of smart pointer 504 and/or canonical content item 520 (and thus the content and/or metadata in third-grouping content items together with different behaviors, such as folders, zip files, playlists, albums, etc.”)
	a server-side operations module service configured to automatically process at least one job data file transmitted from the job management service through a network; (Kaplan,  ¶ 266: “Content management system 110 can receive updates 1006 [e.g., from the job management service through a network] and send them to third-party cloud service 302. Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from AppliCad on “Roof Wizard” (AppliCad, section 1) with the teachings from Kaplan on “Systems and methods for integrating cloud-based and cloud-backed content items with a content management system (CSM) are 

Regarding Claim 17.
AppliCad teaches:
	The system of claim 16, further comprising a payment system. (AppliCad, page 199: “This essentially completes the selection and application of tiles to the roof and now you go to the costing command to fully quote the job.”, see page 234 – “Finishing and Saving Proposal
Once you are happy with all of the values, and you’ve given yourself a hefty profit, the next step is to save the particular quote under an easily recognizable name, as our client may want us to quote on more than one profile for the same job. Select Save. The dialogue box at right will appear. Type in the desired quote name and select [OK]. Use this to keep track of the proposal. You might be asked to prepare an alternate proposal for different materials or different finish.
The Supply-Only Quote dialog box will now reappear. The Quote name appears in the title bar at the top of the dialog box...”To print out this particular quote, select Print and the customer quotation and all of the details in the Supply-Only Quote table will be automatically printed” wherein, as per page 252 “You define your labour rate for applying the walls within Set-Up > Set up Pay Rates > Wall cladding pay rates” and see page 257 “The labour component is taken from the Cladding-Pay button (refer above), located in the Costing menu. Here you set a labour rate for each of the different features of the wall. You can modify the results by clicking on i.e. this includes payment system as it generates “quotes” based on “pay” information, i.e. “The complete set of job pricing information is then saved into the model database and writes the name of the quote to a file saved in the \User folder called QuoteRegister.csv so that the job may be recalled by quote number from the File menu.” (page 257)

Regarding Claim 18.
AppliCad teaches:
	The system of claim 16, wherein the job management service is configured to perform a verification of the at least one roof data file for a three-dimensional (3D) structure.  (AppliCad, page 96 – “Select Verify from the Insulation menu if you wish to check what type of insulation has been applied.”, page 153 “It is useful to verify what the verandah may look like before inserting it - click Preview and you will see the verandah displayed on the screen. If you need to refine any measurements, make the change and preview again. Things to check in the preview are the start and end preparation, as selecting the correct treatment ensures that the right material will be applied when you get to that stage. If they are not correct, change the setting and select preview again.”, page 221: ‘Having finished defining the various roof cover materials, it would be useful to Save the job at this point. From the pulldown menu select File Save, and type in the project or customer name and add the job name, then select [OK]. Ensure that Preview is checked so that the preview picture is displayed next time you go looking for this job.”, page 229: “The data files must be checked and modified to suit the materials and costs etc. that are used by your company. They must also be maintained as prices may change from these are all various examples of this present claim’s verification step and the notification to the user)


Regarding Claim 19.
AppliCad teaches:
	The system of claim 16, wherein the report generator automatically generates a report by opening a template and populating the template based on a plurality of 'key text string' variables embedded in the template. (AppliCad, page 113: “The standard template is used unless you have modified or created your own templates. Refer to that section later in this manual for details about how you create and edit report or drawing templates.” and see the figure which shows a list of “Available Printing Templates” and further clarifies “At this point the software will retrieve the drawing of the roof and insert the relevant information in accordance with the information set up in Job Info e.g. site address etc. and any other information that you may have specified to appear on the report or drawing by way of key text strings. This process will be visible on the screen.”)

Regarding Claim 20.
AppliCad, as taken in combination with Kaplan teaches: 
The system of claim 16, wherein the server-side operations module service is configured to automatically move a generated report to the active watch folder, and wherein the job management service is configured to register the arrival of the generated report in the active watch folder, and generate a notification to the user terminal to retrieve the generated report.(AppliCad, page 13, second to last paragraph: “After creating the material list, costing of the job is automatic, providing you with the ability to modify the quote prior to printing the necessary reports” and see the figure on this page for the button “Report”, i.e. AppliCad includes a method of generating reports
	as to moving this to the watch folder: ¶ 266 of Kaplan: “Third-party cloud service 302 can receive updates 1006 and use the information in updates 1006 to update 1004 third-party cloud service content item 502A (and/or its associated metadata) and/or 502B (and/or its associated metadata) to reflect the changes in updates 1006.”, i.e. the 3rd party cloud service, AppliCad, receives inputs for generating the report, then “updates” the watch folder in the content storage service wherein this would have included the generated report
	as to the notification – Kaplan, ¶ 111: “User notification service 186 may be configured to notify users of each of client devices 150 of information related to the state and/or contents of the collaboration content item...In various embodiments, user notification service 186 provides notifications about changes to client devices 150. For example, user notification service 186 may notify users whether a collaboration content item has been created [e.g., the report] for an event [e.g., request to generate the report]”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ekman, US 2014/0278809 – see figure 9
Davidson et al., US 9,959,150 – see the abstract and figures 1 and 5-6
Mody et al., US 2017/0083348 – see the abstract and ¶ 91 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147